Citation Nr: 1314456	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to environmental hazards.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to October 1981 and from June 1985 to August 1996.  The Veteran served in the Southwest Asia Theater from October 1990 to November 1990 and January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Therefore, the case is remanded to the AOJ for the action discussed herein. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board finds that a contemporaneous VA compensation examination is necessary to decide the claim.  The Veteran was afforded a VA examination in August 2010.  The examiner reported a diagnosis of Parkinson's disease and indicated that the Veteran suffered from symptoms such as a right hand tremor and stiffness in his right foot.  The examiner, however, did not provide an opinion as to the onset and etiology of the disability noted to be present.  As such, the examination is inadequate to decide the claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App.  120, 124 (2007).  

Further, in a March 2011 written statement, the Veteran's private physician,
Dr. Beckham, stated that he had treated the Veteran since the early 1990's.  The physician stated that he believed that the Veteran's diagnosis of Parkinsonism was as least likely as it is not due to the Veteran's exposure to certain toxins.  Although the physician provided a nexus opinion, he did not provide any supporting rationale or reasoning for his conclusion regarding the Veteran's exposure to certain toxins such as sarin gas and his conclusion that such exposure caused the current Parkinson's disease.  Thus, the current medical evidence of record is not adequate for adjudication purposes.  See Barr, supra.  On remand, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his Parkinson's disease.  

At the March 2011 Travel Board hearing, the Veteran stated that he had been treated by a private physician, Dr. Beckham, since the 1990's.  In the March 2011 statement mentioned above, the physician also reported treating the Veteran since the early 1990's.  A review of the Veteran's claims file and Virtual VA record does not show these treatment records have been associated with the Veteran's file.  In addition, at the March 2011 hearing, the Veteran stated that he was a participant in a clinical trial for deep brain stimulation, which served as treatment for his Parkinson's disease.  The Veteran reported that the clinical trial was conducted by Dr. Phibbs and performed at Vanderbilt University.  These treatment records are also not part of the Veteran's file.  Therefore, on remand, the Veteran should be asked to identify any private medical treatment relevant to his Parkinson's disease, to include treatment from Dr. Beckham and Dr. Phibbs, and attempts should be made to obtain all identified records in accordance with 38 C.F.R. § 3.159(c)(1).   

The Board further notes that the most recent VA treatment records are current only as of October 2009.  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2);  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names and addresses of all VA or private health care providers, to include
Dr. Beckham and Dr. Phibbs, who have treated him for his Parkinson's disease.  After securing any necessary releases, the AOJ should request any records identified.  If any requested records are unavailable, then the file should be annotated as such. 

In addition, obtain all relevant VA treatment records dated since October 2009.

2.  After associating all outstanding records with the claims folder, the Veteran should be afforded the appropriate VA examination to determine the nature, onset and etiology of the Veteran's currently diagnosed Parkinson's disease.  The claims folder must be made available and reviewed by the examiner.  Any and all studies should be performed and all findings should be reported in detail. 

Based on the current examination findings and a review of the claims file, please answer the following question:

Is it as least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's Parkinson's disease had its onset in service or is otherwise related to service, to include the claimed exposure to environmental hazards of the Persian Gulf War? 

In rendering this opinion, the examiner should consider and discuss the Veteran's in-service complaints of right hand tremors, as well as his post-service symptoms of stiffness and tremors experienced in his right hand and foot and shuffling gait.

A complete rationale for all opinions should be provided. If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so 
stated and a rationale provided for such medical conclusion. 

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


